John L. Reizian Vice President, Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103-1105 Telephone: (860) 466-1539 Facsimile:(860) 466-2550 John.reiaian@lfg.com May 3, 2016 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-0506 Lincoln Life Flexible Premium Variable Life Account G: File No. 033-22740; 811-05585 Lincoln Life Flexible Premium Variable Life Account M: File No. 333-111137, 333-118478, 333-118477, 333-139960; 333-146507, 333-181796; 333-191329; 333-200100; 811-08557 Lincoln Life Flexible Premium Variable Life Account R: File No. 333-115882, 333-125792, 333-145235, 333-188891; 811-08579 Lincoln Life Flexible Premium Variable Life Account S: File No. 333-125790; 811-09241 Lincoln Life & Annuity Flexible Premium Variable Life Account M: File No. 333-155333, 333-170383; 333-203099; 811-08559 LLANY Separate Account R for Flexible Premium Variable Life: File No. 333-141768, 333-149053; 811-08651 LLANY Separate Account S for Flexible Premium Variable Life: File No. 333-141769;811-09257 To the Commission: On behalf of The Lincoln National Life Insurance Company, Lincoln Life & Annuity Company of New York (together, the “Companies”) and the above-referenced Separate Accounts, we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933. We certify that the form of each prospectus and Statement of Additional Information for those certain variable life and annuity policies/contracts offered by the Companies through each Separate Account noted above will not differ from the form of prospectus and Statement of Additional Information, as supplemented, contained in the most recently submitted 497(c) filing filed electronically on April 29, 2016. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
